DETAILED ACTION
Status of Claims
1.	This is a non-final office action in response to the applicant’s arguments/remarks filed on 10/08/2020.
2.	Claims 1 and 14-15 have been amended.
3.	Claims 1-17 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.
 
Information Disclosure Statement
5.	The information disclosure statement (IDS), submitted on 01/14/2019, is in compliance with the provision of 37 CFR 1.97.

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
7.	35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112 rejections, and the 35 U.S.C. § 112 rejections have been withdrawn. However, the amended claims cause new 35 U.S.C. § 112 issues, and the applicant has been advised to check the details in the 35 U.S.C. § 112 rejection section.

8.	35 U.S.C. § 103:
In response to the applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Cohen discloses verifying the ownership of a digital asset by comparing a user key received in a transaction to a stored user key associated with the digital asset (see Fig. 1; paragraph [0024]; and paragraphs [0032]-[0037]). MCCONAGHY discloses using a public key/address of a transaction associated with a digital asset on a blockchain to prove the ownership of the digital asset (see paragraph [0021] and 
The applicant’s amendments have overcome the 35. U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 rejections.

Double Patenting
9.	Claims 1, 3-6, 9-10, and 14-15 of this application are patentably indistinct from claims 1, 3-6, 8-9, and 12-13 of Application No.16/300,514. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. The applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1, 3-6, 9-10, and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-9, and 12-13 of copending Application No. 16/300,514 (514 application) in view of Feeney et al. Feeney et al. (US 20170324711 A1) and Berger et al. (US 20150264077 A1). 
Per Claim 1: 
Per Claim 3: Although claim 3 of this application and claim 3 of the 514 application are not identical, they are not patentably distinct from each other because the computer software is one type of controlled digital assets.
Per Claim 4: Although claim 4 of this application and claim 4 of the 514 application are not identical, they are not patentably distinct from each other because the computer software is one type of controlled digital assets.
Per Claim 5: Although claim 5 of this application and claim 5 of the 514 application are not identical, they are not patentably distinct from each other because the computer software is one type of controlled digital assets.
Per Claim 6: Although claim 6 of this application and claim 6 of the 514 application are not identical, they are not patentably distinct from each other because the computer software is one type of controlled digital assets, and only a portion of the computer software is executable.
Per Claim 9: Claim 9 of this application and claim 8 of the 514 application are identical.
Per Claim 10: Claim 10 of this application and claim 9 of the 514 application are identical.
Per Claim 14: 
Per Claim 15: Although claim 15 of this application and claim 13 of the 514 application are not identical, they are not patentable distinct from each other because the computer software is one type of controlled digital assets. An entry retrieved from the distributed hash table is more specific than an entry stored on the separate storage resource. Feeney et al. discloses an entry retrieved from the distributed hash table (see paragraph [0071]).

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	The dependent claims 2-13 and 16-17 are rejected because they depend on the rejected independent claims.

14.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


15.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 is the same as claim 7. The applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
16.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


17.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-13 and 16-17 are directed to a method, claims 14 is directed to a non-transitory computer-readable storage medium, and claim 15 is directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite verifying the ownership of a digital asset/software. Specifically, the claims recite “determining, from a metadata (M) in a redeem script of a transaction 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a peer-to-peer distributed ledger, a distributed hash table, a processing device, and a peer-to-peer network, merely use a computer as a tool to perform an abstract idea, and installing an executable computer software on a device is well known (see paragraph [0004] of Zhao (US 201500007165 A1), “[a] conventional installation software integrates all software running files and all 
Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a peer-to-peer distributed ledger, a distributed hash table, a processing device, and a peer-to-peer network to perform the steps amount to no more than using a computer or processor to automate and/or implement the abstract idea of verifying the ownership of a digital asset/software by comparing the keys. The additional element of the limitation of installing an executable computer software on a device is well known (see paragraph [0004] of Zhao (US 201500007165 A1)).  As discussed above, taking the claim elements separately, the peer-to-peer distributed ledger, the distributed hash table, the processing device, and the peer-to-peer network perform the steps or functions of determining a user public key and a hash value; determining a public key; comparing the keys; and verifying the ownership of the computer software. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of verifying the ownership of a digital asset/software by comparing the keys. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 1-2, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1) and Berger et al. (US 20150264077 A1).
Claims 1, 14, and 15:
Cohen discloses viewing/downloading content, by the second user (U2), a content on a processing device associated with a second user; determining, from a transaction request, a identifier (i.e., a name) of a digital asset and a second user key associated with a second user (U2); determining a second key associated with the second user (U2) from an entry retrieved from a separate storage resource (i.e., library) associated with the digital asset based on the identifier; comparing the second user key and the second key; and verifying the ownership of the digital asset based on the comparing of the second user key and the second key. (See Fig. 1; paragraph [0024]; and paragraphs [0032]-[0037], “Verification engine 108 compares user key 124 included in request 128 for transcoded content 120 to the user keys associated with various items of transcoded content in library 118. In the example of FIG. 1, user key 124 is associated with transcoded content 120 via pointer 126. Verification engine 108 determines a match between user key 124 included in request 128 and user key 124 associated with transcoded content 120. In this example, verification engine 108 determines that the user of client device 106 is authorized to access transcoded content 120 and sends transcoded content 120 to client device 106.” These citations indicate that the ownership of the digital asset, such as content, can be verified by comparing two user keys located at different places. The way of using user keys or public keys to verify the ownership of digital assets, such as content, is analogous.)
Cohen does not disclose the following:
installation of the computer software;
the second user key and the second key are public keys;
a metadata in a redeem script of a transaction record stored on a peer-to-peer distributed ledger comprising a hash value (H2) representative of details of the controlled digital asset and a second user public key; and

However, Berger et al. discloses installing the software, and obtaining the public keys to verify after installation. (See paragraph [0042] and paragraph [0132])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen, to incorporate with the teachings of Berger et al., and to install the software and verify by the public keys after installation, so as to ensure that only signed executables can be started.
The combination of Cohen and Berger et al. discloses the claimed invention but does not explicitly disclose the following:
the second user key and the second key are public keys;
a metadata in a redeem script of a transaction record stored on a peer-to-peer distributed ledger comprising a hash value (H2) representative of details of the controlled digital asset and a second user public key; and
using the hash value (H2) as the key of a key-value pair on a distributed hash table.
Feeney et al. discloses proving the ownership of a digital asset associated with an blockchain address/public key in a transaction record stored on a peer-to-peer distributed ledger; a script of a transaction record stored on a peer-to-peer distributed ledger comprising a hash value (H2) representative of details of the digital asset; and using the hash value (H2) retrieved from the script as the key of a key-value pair on a distributed hash table. (See paragraphs [0052]-[0054]; paragraph [0063], “For example, with Bitcoin, if the original Bitcoin address associated with the artwork is made publically available, [since all Bitcoin transactions are publicly available via Bitcoin Block chain, which is a secure master list or ledger [electronic ledger] of all Bitcoin transactions], then the Bitcoin address currently associated with the stored compute file can always be determined”; and paragraphs [0070]-[0072], “[w]e use SHA 256 protocol that creates a digest in the bitcoin block chain via the OP_RETURN script. This is a bitcoin scripting opcode that marks the transaction output as provably unspendable and allows a small amount of data to be inserted which in our invention is the hashed file if it is less than 80 bytes or an identifier marker that points to the actual file. A 40 byte sequence more than suffices to encode the marker with an embedded hash value that this invention uses for larger files This value can uniquely represent any digital document, from an image, to a poem, to an abstract data structure. Embedded hash values in turn offer a method to link the block chain to other data stores such as distributed hash tables that provides a look-up service that any participating node can efficiently retrieve the value associated with a given key.” These citations indicate that the Bitcoin address can be used to prove the ownership of an art work, and the hash of the digital asset can be included in a output script of a transaction. Usually, the Bitcoin address is a public key itself, or is associated with a public key.)
The way of using user keys or public keys to verify the ownership of digital assets, such as content, is analogous. Therefore, it would have been obvious to 
The combination of Cohen, Berger et al., and Feeney et al. discloses the claimed invention but does not explicitly disclose the following:
a metadata in a redeem script comprising a hash value and a public key.
Belshe et al. discloses a metadata in a redeem script of a transaction record stored on a peer-to-peer distributed ledger comprising a user public key and other customized data. (See paragraph [0027], “[i]n an example, processing device 12 may be configured to generate the digital currency address by inputting the public keys into the Pay To Script Hash [P2SH],” and paragraphs [0062]-[0069], “[t]ransactions can include a metadata field. The processing device 12 may be configured to insert the public key in the metadata field.…In an example in which the digital currency corresponds to Bitcoin, the processing device 12 may be configured to insert data corresponding to the public key into a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., and Feeney et al., to incorporate with the teachings of Belshe et al., and to include a metadata with a public key and other customized data, such as a hash value of a digital asset, on a P2SH/redeem script, so that the processing device can encode the metadata comprising a public key and other data in the script.
Claims 1, 14, and 15 recite “from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed.” These claims contain not positively recited limitations and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” See In re Wilder, 166 USPQ545 (C.C.P.A. 1970)).
Claims 1, 14, and 15 recite “from a metadata (M) in a redeem script of a transaction record stored on the peer-to-peer distributed.” This describes characteristics of the metadata. However, the recited characteristics are not 

Claim 2:
Cohen in view of Berger et al., Feeney et al., and Belshe et al. discloses limitations shown above.
Cohen further discloses comparing the second user key (PU2) and the second key (P2) comprises determining whether the second user key (PU2) and the second key (P2) match, or correspond, or there is an association between the second user key (PU2) and the second key (P2) or that they belong to the same cryptocurrency wallet, or are derived from a common seed (See paragraphs [0032]-[0037]).
Feeney et al. discloses proving the ownership of a digital asset associated with an blockchain address/public key in a transaction record stored on a peer-to-peer distributed ledger (See paragraphs [0052]-[0054]; paragraph [0063].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen, to incorporate with the teachings of Feeney et al., and to adopt peer-to-peer 

Claim 17:
Cohen in view of Berger et al., Feeney et al., and Belshe et al. discloses limitations shown above.
Cohen discloses determining a second key associated with the second user (U2) from an entry retrieved from the separate storage resource (i.e., library) associated with the controlled digital asset. (See Fig. 1; paragraph [0024]; and paragraphs [0032]-[0037].)
Berger et al. further discloses installing the software, and obtaining the public keys to verify after installation. (See paragraph [0042] and paragraph [0132])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen, to incorporate with the teachings of Berger et al., and to install the software and verify by the public keys after installation, so as to enforce that only signed executables can be started.
Feeney et al. further discloses proving the ownership of a digital asset associated with an blockchain address/public key in a transaction record stored on a peer-to-peer distributed ledger; a script of a transaction record stored on a peer-to-peer distributed ledger comprising a hash value (H2) representative of details of the digital asset; and using the hash value (H2) retrieved from the script as the key of a key-value pair on a distributed hash table. (See paragraphs [0052]-[0054]; paragraph [0063]; and paragraphs [0070]-[0072].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen and Berger et al., to incorporate with the teachings of Feeney et al., and to adopt peer-to-peer technology, such as blockchain distributed ledger to store the sensitive information and public key for verifying the ownership of controlled digital asset, to include a hash value of a digital asset in a script stored on a blockchain ledger and use the hash value as a key of a key-value pair on a separated storage resources, so that affirming ownership of the file can be done in the same way that Bitcoins are transferred in today’s market, and the embedded hash values in turn offer a method to link the blockchain to other data stores such as a distributed hash table that provides a look-up associated with a given key.
Belshe et al. further discloses a metadata in a redeem script of a transaction record stored on a peer-to-peer distributed ledger comprising a user public key and other customized data. (See paragraph [0027], and paragraphs [0062]-[0069].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., and Feeney et al., to incorporate with the teachings of 
Claim 17 recites “wherein the second user public key (PU2) is included in the metadata [M] in an output script of the transaction.” This claim contains not positively recited limitations and as such will not differentiate claims from the prior art (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.” See In re Wilder, 166 USPQ545 (C.C.P.A. 1970)).
With respect to “wherein the metadata is based on a hash value (H2) of data (D1) associated with the computer software, a license of the computer software, an identifier relating to the software, or indicative of the location of the computer software,” this is nonfunctional descriptive material as it only describes characteristics of the metadata. The characteristics are not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

s 3-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), Berger et al. (US 20150264077 A1), and Xu et al. (US 20170141926 A1).
Claim 3:
Cohen in view of Berger et al., Feeney et al., and Belshe et al. discloses limitations shown above.
None of Cohen, Berger et al., Feeney et al., and Belshe et al. discloses wherein the computer software comprises a header and a body.
However, Xu et al. discloses wherein the [API message] comprises a header and a body (see paragraphs [0130]-[0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., and Belshe et al., to incorporate with the teachings of Xu et al., and to provide the digital asset with a header and a body, so that the header hash includes hashing some of all of the customer header fields specific to the service provider for debugging or validation.
With respect to “wherein the computer software comprises a header and a body,” this is nonfunctional descriptive material as it only describes the structure of the software. The software structure is not used to perform any of the recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 

Claim 4:
Cohen in view of Berger et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Xu et al. further disclose wherein the header comprises a hash value of the body of the [API message] (see paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., and Belshe et al., to incorporate with the teachings of Xu et al., and to provide the header with a hash value of the body of the digital asset, so that the header hash in a message can be used for debugging or validation.
With respect to “wherein the header comprises a hash value of the body of the computer software,” this is nonfunctional descriptive material as it only describes the structure of the software. The software structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

Claim 5:
Cohen in view of CHEN et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Xu et al. further discloses wherein the header further comprises the hash value of a data associated with the [API message] (see paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., and Belshe et al., to incorporate with the teachings of Xu et al., and to provide the header with a hash value of data associated with the digital asset, so that the header hash in a message can be used for debugging or validation.
With respect to “wherein the header further comprises a hash value (H2) of a data associated with the computer software or a licence,” this is nonfunctional descriptive material as it only describes the structure of the software. The software structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)


Claim 6:
Cohen in view of Berger et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Xu et al. further discloses wherein the body of the [API message] comprises the [content of the API message] (see paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., and Belshe et al., to incorporate with the teachings of Xu et al., and to provide the header with a hash value of data associated with the digital asset, so that the header hash in a message can be used for debugging or validation.
With respect to “wherein the body of the computer software comprises an executable of the computer software,” this is nonfunctional descriptive material as it only describes the structure of the software. The software structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)



Claims 7 and 16:
Cohen in view of Berger et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Belshe et al. further discloses wherein the transaction on the peer-to-peer ledger is a Pay-to-Scrip-Hash (P2SH) transaction (see paragraph [0027] and paragraphs [0062]-[0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen, to incorporate with the teachings of Belshe et al., and to implement a P2SH transaction to include required data, so that the processing device can encode the metadata comprising a public key and other data in the script.
With respect to “the transaction on the peer-to-peer ledger is a Pay-to-Scrip-Hash (P2SH) transaction,” this is nonfunctional descriptive material as it only describes characteristics of the transaction. The characteristics are not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)



Claim 8:
Cohen in view of Berger et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Cohen further discloses that before downloading the content, the method comprises encrypting (i.e., encoding) the digital asset. (see paragraph [0024]).

21.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), Berger et al. (US 20150264077 A1), Xu et al. (US 20170141926 A1), and LE SAINT et al. (US 20160241389 A1).
Claim 9:
Cohen in view of Berger et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
None of Cohen, Berger et al., Feeney et al., Belshe et al., and Xu et al. explicitly discloses the following:
determining a generator value (GV); determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2); determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1); determining a common secret (CS) based on the second user second public key (P2U2) and 
However, LE SAINT et al. discloses the following:
a.	determining a generator value (GV) (see paragraphs [0038]-[0039]).
b.	determining a second user second public key (P2U2) based on the second user public key (PU2) and the generator value (GV), wherein the second user second public key (P2U2) forms a cryptographic pair with a second user second private key (V2U2) (see paragraph [0075] and paragraph [0116]).
c.	determining a first user second public key (P2U1) based on a first user public key (PU1) and the generator value (GV), wherein the first user second public key (P2U1) forms a cryptographic pair with a first user second private key (V2U1) (see paragraph [0116] and paragraph [0132]).
 d.	determining a common secret (CS) based on the second user second public key (P2U2) and the first user second private key (V2U1) (see paragraph [0116]).
e.	encrypting the [request data] with the common secret (CS) to generate an encrypted [request data] (see paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Beger et al., Feeney et al., Belshe et al., and Xu et al., to incorporate with the teachings of LE SAINT et al., and to obtain the shared secret by the 

Claim 10:
Cohen in view of Berger et al., Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. discloses limitations shown above.
LE SAINT et al. further discloses the following:
a.	determining the common secret (CS) based on the first user second public key (P2U1) and the second user second private key (V2U2) (see paragraph [0157], paragraph [0223], and Fig. 13).
b.	decrypting the [payload] with the common secret (CS) to generate a decrypted [payload] (see paragraph [0223] and Fig. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., Belshe et al., and Xu et al., to incorporate with the teachings of LE SAINT et al., and to obtain the shared secret from the private and public keys and use the obtained shared secret to decrypt the sensitive information, so as to make the installation process more secure.

Claim 11:
Cohen in view of Berger et al., Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. discloses limitations shown above.
discloses viewing/downloading the decrypted digital asset on the processing device associated with the second user (U2) after verifying the ownership of the digital asset (see paragraph [0037]).

22.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), Berger et al. (US 20150264077 A1), Xu et al. (US 20170141926 A1), LE SAINT et al. (US 20160241389 A1), and Murphy et al. (US 9940444 B1).
Claim 12:
Cohen in view of Berger et al., Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. discloses limitations shown above.
None of Cohen, Berger et al., Feeney et al., Belshe et al., Xu et al., and LE SAINT et al. explicitly discloses the following:
determining an activation key (AK) from the second user (U2); and executing instructions of the decrypted executable of the computer software based on the activation key (AK) on the processing device associated with the second user (U2).
However, Murphy et al. discloses the following:
a.	determining an activation key (AK) from the second user (U2) (see col 4, lines 50-64).
executing instructions of the decrypted executable of the computer software based on the activation key (AK) on the processing device associated with the second user (U2) (see col 9, lines 11-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., Belshe et al., Xu et al., and LE SAINT et al., to incorporate with the teachings of Murphy, and to integrate the activation key into the system, so as to install the software using an unlock code.

23.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 20120272336 A1) in view of Feeney et al. (US 20170324711 A1), and further in view of Belshe et al. (US 20150120569 A1), Berger et al. (US 20150264077 A1), Xu et al. (US 20170141926 A1), Chan et al. (US 20140165158 A1), and Qiu et al. (US 20160335288 A1).
Claim 13:
Cohen in view of Berger et al., Feeney et al., Belshe et al., and Xu et al. discloses limitations shown above.
Feeney et al. further discloses determining metadata (M) comprising a hash value for storage on the peer-to-peer distributed ledger; a distributed hash table; a hash value (H2) of data (D1) associated with the digital asset and using the hash value (H2) as a key of a key-value pair stored on the distributed hash table and the data (D1) as a value of a key-value pair. (See paragraph [0071].)

determining a second hash value (H2) based on the data (D1) and the computer software; sending, over a communications network, the data (D1), the first hash value (H1) and the second hash value (H2) to an entry for storage in the distributed hash table, wherein the first hash value (H1) is a value in the key-value pair.
However, Chan et al. discloses the following:
a.	determining a data (D1) (i.e., nonce) associated with the [message] (see paragraph [0062]).
b.	determining a second hash value (H2) based on the data (D1) and the [message] (see paragraph [0062]).
c.	sending, over a communications network, the data (D1), the [message] and the second hash value (H2) to [receiver] (see paragraph [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cohen, Berger et al., Feeney et al., Belshe et al., and Xu et al., to incorporate with the teachings of Chan et al., and to hash the sensitive information, such as software and data associated with the software, so as to make the installation process more secure.
Qiu et al. discloses determining a first hash value (H1) of the [content], and make it as value of the key-value pair (see paragraph [0021]).

With respect to “wherein the second hash value (H2) is a key of a key-value pair and the data (D1) and the first hash value (H1) are a value in the key-value pair,” this is nonfunctional descriptive material as it only describes structure of the key-value pair. The structure is not used to perform any of recited method steps. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).)

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Smith et al. (US 20170316390 A1) discloses including a public attest key which is generated by the hash of user information with a public key and other public keys in a P2SH redeem script.

, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685